OPINION — AG — QUESTION(1): "IS A SECRETARY TO THE BOARD OF COUNTY COMMISSIONERS, OR A SECRETARY TO ANY OTHER ELECTED OFFICIAL, WHO IS NEITHER A DEPUTY NOR TECHNICAL HELP, AS THE TERM "TECHNICAL HELP" IS COMMONLY UNDERSTOOD TO MEAN, ENTITLED TO BE PAID 90 PERCENT OF THE PRINCIPAL OFFICER'S SALARY, EVEN THOUGH SAID SECRETARY MAY BE THE ONLY PERSON EMPLOYED BY SAID OFFICIAL AS OFFICE HELP?" — NEGATIVE, QUESTION(2): "IS THE COUNTY ATTORNEY (DISTRICT ATTORNEY) CHARGED WITH THE RESPONSIBILITY OF ADVISING COUNTY OFFICIALS ON THE BASIS OF OPINIONS SUBMITTED BY THE OFFICE OF THE STATE EXAMINER AND INSPECTOR, OR IS IT HIS DUTY TO ADVISE COUNTY OFFICIALS ON THE BASIS OF OPINIONS RENDERED BY THE ATTORNEY GENERAL OF THE STATE OF OKLAHOMA?" — WHEN REQUESTED, UNDER 19 O.S. 1961 185 [19-185] CITE: 19 O.S. 1961 180.65 [19-180.65](B), OPINION NO. 64-214, 19 O.S. 1961 180.65 [19-180.65](D) (W. J. MONROE)